Exhibit 10.13.1
EXECUTION VERSION
CONFIDENTIAL


[***] Certain information in this document has been excluded because it both (i)
is not material and (ii) would likely cause competitive harm to the registrant
if publicly disclosed.


SUPPLY AGREEMENT
This Supply Agreement (“Agreement”) is made and entered into as of April 4, 2018
(“Effective Date”) by and between Nexperia B.V., having its principal offices
located at Jonkerbosplein 52, 6534AB Nijmegen, The Netherlands (“Nexperia”), and
Transphorm, Inc. with its principal offices located at 115 Castilian Drive,
Goleta, CA 93117 (“Transphorm”). Nexperia and Transphorm also are hereinafter
referred to individually as a “Party” and collectively as the “Parties.”
WHEREAS, Nexperia is engaged in the business of designing, manufacturing and
selling a broad range of semiconductor devices;
WHEREAS, Transphorm is engaged in the business of designing, developing and
selling GaN-based products manufactured utilizing Transphorm’s proprietary
processes of wafer fabrication, including Epi Wafers, Processed Wafers and
Packaged Products (each as defined below);
WHEREAS, the Parties have also entered into that certain Development and License
Agreement dated as of April 4, 2018 (the “DLA”), pursuant to which Transphorm
has agreed to develop and transfer to Nexperia certain manufacturing process
technologies (other than the Epi Process) to enable Nexperia to manufacture
GaN-based products at Nexperia’s facilities using such transferred manufacturing
process technologies (“Transferred Processes”); and
WHEREAS, Nexperia wishes to purchase from Transphorm Epi Wafers, Processed
Wafers and Packaged Products, and Transphorm wishes to purchase from Nexperia
Processed Wafers and Packaged Products.
NOW, THEREFORE, in consideration of the above promises and mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereto agree as
follows:
ARTICLE 1:
DEFINITIONS

When used in this Agreement, the following words and expressions shall have the
meaning as stated below, unless the context otherwise requires:
1.1.    “Affiliates” means, with respect to a Party, any corporation,
partnership, limited liability company or other entity, which is Controlled by
such Party.  “Control” and its correlates means: (a) the ownership, directly or
indirectly, of at least fifty percent (50%) of the issued voting  securities of
an entity; or (b) the possession, directly or indirectly, of the legal power to
direct or cause the direction of the general management and policies of an
entity or the power to elect or appoint at least fifty percent (50%) or more of
the members of the governing body of the entity, whether through the


-1-

--------------------------------------------------------------------------------



EXECUTION VERSION
CONFIDENTIAL


ownership of voting securities, by contract or otherwise.  An entity may be
considered an Affiliate only when such control exists.
1.2.    “Automotive Field” shall have the meaning given to that term in the DLA.
1.3.    “Confidential Information” shall have the meaning set forth in Section
10.1.
1.4.    “Discloser” shall have the meaning set forth in Section 10.1.
1.5.    “Epi Process” shall mean Transphorm’s proprietary process of layering an
epitaxial layer on a silicon layer.
1.6.    “Epi Wafers” shall mean wafers manufactured using the Epi Process.
1.7.    “Initial Term” shall have the meaning set forth in Section 13.1.
1.8.    “Intellectual Property Rights” shall mean rights in or to any patents,
utility models, trade secrets, registered and unregistered designs, mask works,
copyrights, database rights, moral rights and any other form of protection
afforded by law to inventions, models, designs or Confidential Information, as
well as any registrations, applications, divisions, continuations,
re-examinations, renewals or reissues of any of the foregoing, but excluding any
and all rights with respect to trademarks, trade names, logos, service marks and
other indicia of origin.
1.9.    “Nexperia Product(s)” means the Processed Wafers and Packaged Products
manufactured by or for Nexperia and/or its Affiliates.
1.10.    “Order” shall have the meaning set forth in Section 3.1.
1.11.    “Packaged Products” shall mean semiconductor devices manufactured using
a Transferred Process.
1.12.    “Prices” shall have the meaning set forth in Section 6.1.
1.13.    “Processed Wafers” shall mean wafers processed by either Party or its
Affiliates at their respective foundries.
1.14.    “Product(s)” shall mean Nexperia Product(s) and/or Transphorm
Product(s).
1.15.    “Qualification Period” shall mean the period commencing on the
Effective Date and ending on the completion of the process transfer contemplated
by the DLA.
1.16.    “Qualification Products” shall mean Processed Wafers and Packaged
Products provided by Transphorm or its Affiliates to Nexperia for Nexperia’s
internal evaluation and/or qualification purposes during the Qualification
Period.
1.17.    “Recipient” shall have the meaning set forth in Section 10.1.
1.18.    “Renewal Term” shall have the meaning set forth in Section 13.1.


-2-

--------------------------------------------------------------------------------



EXECUTION VERSION
CONFIDENTIAL


1.19.    “Technology” shall mean any and all know how, trade secrets, drawings,
specifications, photographs, samples, models, processes, procedures,
instructions, software, reports, papers, correspondence and any other technical
and/or commercial information, data and documents of any kind, including oral
information.
1.20.    “Term” shall have the meaning set forth in Section 13.1.
1.21.    “Tier One Automotive Customer” means a third party, other than Nexperia
or its Affiliates, to an OEM Automotive Customer.
1.22.    “Transphorm IP” means all Intellectual Property Rights owned,
controlled or Licensable by Transphorm or its Affiliates.
1.23.    “Transphorm Product(s)” has the Epi Wafers, Processed Wafers and
Packaged Products manufactured by or for Transphorm and/or its Affiliates.
1.24.    “GQA” shall mean the Quality Management System defined in the general
quality agreement either attached to this Agreement as Exhibit F or mutually
agreed between the Parties as soon as reasonably practicable after the Effective
Date, and applicable to all Products delivered under this Agreement.
1.25.    “TPS” shall mean the Technical Purchase Specification document agreed
between the Parties for each Product, the format of which is attached as Exhibit
E.
1.26.    “Warranty Period” shall mean the following period following shipment of
a Product by the selling Party: 2 years with respect to Packaged Products, and 1
year with respect to Epi Wafers and Processed Wafers.
ARTICLE 2:
SCOPE OF AGREEMENT

2.1.    Entire Agreement. Except as expressly provided herein, this Agreement
supersedes any prior discussion, agreement, representation, promise or proposal
regarding its subject matter and constitutes the complete agreement between
Transphorm and Nexperia regarding:
2.1.1.    the buying by Nexperia  of Transphorm Products from Transphorm; and
2.1.2.    the buying by Transphorm of Nexperia Products from Nexperia.
2.2.    Preferred Supplier; Limited Exclusivity.
2.2.1.    Nexperia will, and shall cause its Affiliates to: (i) purchase all of
Nexperia’s or its Affiliates’ requirements of Epi Wafers (and products based on
or incorporating Epi Wafers) from Transphorm until June 30, 2020. For the
avoidance of doubt, the above preferred treatment of Transphorm will cease,
among others, if:
a.
Transphorm is unable or unwilling to meet Nexperia’s requirements for Epi Wafer
as set forth in Nexperia’s forecasts provided to Transphorm (provided that such
forecasts are reasonably



-3-

--------------------------------------------------------------------------------



EXECUTION VERSION
CONFIDENTIAL


consistent with Nexperia’s prior Orders of Epi Wafers) or as set forth in an Epi
Wafer supply ramp-up plan agreed between the Parties in writing; or
b.
Transphorm is unable to supply Epi Wafers required to meet its obligations under
the DLA and it is reasonably practicable for Nexperia to make up such shortfall
by development of an Alternate Epi Process.

2.3.    As long as Tranphorm is entitled to the preferential treatment as per
Section 2.2 above, Nexperia shall not develop or work with any third party to
develop, directly or indirectly, on an alternative process of layering an
epitaxial layer on a silicon layer (“Alternate Epi Process”) resulting in
commercial production before June 30, 2020. This does not preclude Nexperia from
participating in R&D projects on GaN with other Epi/GaN suppliers at any time
without engaging in commercial production and so long as no such Alternate Epi
Process is used or deployed in the Nexperia facilities where the Transferred
Processes are used or deployed.
2.4.    The foregoing restrictions in this Section 2 shall not apply following
an acquisition of Transphorm, whether by merger, sale of assets or otherwise, by
a third party that does not Control, is Controlled by, or is under common
Control with, Transphorm prior to such acquisition.
2.5.    The agreed processes under which each Product will be manufactured will
be described in the corresponding TPS.
ARTICLE 3:
ORDERING

3.1.    Orders. All purchases under this Agreement shall be subject to the
selling Party’s receipt and acceptance of the purchasing Party’s written
purchase orders (each, as accepted, an “Order”). All Orders shall be governed
exclusively by the terms and conditions of this Agreement notwithstanding any
contrary or additional provisions contained on any Order. Additional or
different preprinted terms on any Order, acknowledgment forms, quotation forms,
invoices or other documents shall be void and of no force or effect.
3.2.    Acceptance. Subject to the availability of Products, commercially
reasonable Order quantities, and the Order being in accordance with the terms
and conditions of this Agreement, including but not limited to, price and
lead-time requirements as set forth in this Agreement, the selling Party shall
accept the purchasing Party’s Order(s) pursuant to the terms of this Agreement
to create a binding contract between the Parties.
3.3.    Lead-Times. The expected applicable lead-times for Products shall be as
set forth on Exhibit A (Product List) and Exhibit D (Epi Capacity and
Lead-times). The Parties may amend Exhibit A by mutual agreement only as
reasonably required based upon available capacity or technical considerations.


-4-

--------------------------------------------------------------------------------



EXECUTION VERSION
CONFIDENTIAL


3.4.    Capacity and Allocation. The Parties shall throughout the Term use
commercially reasonable efforts to acquire and maintain the capacity and
availability to supply Products reasonably anticipated to be ordered under this
Agreement in accordance with the forecasts provided by the Parties and the other
requirements of this Agreement; provided, however, that for each incremental
increase in Nexperia’s requirements of Epi Wafers (or products based thereon),
Nexperia shall provide Transphorm with at least as much written notice as the
Capacity Lead-time period corresponding to such incremental increase set forth
in Exhibit D. Neither Party shall have any obligation to accept any Order or
supply to the other Party any Products in any given month in excess of such
Party’s capacity. In the event of a capacity shortage, each Party reserves the
right to adopt a reasonable plan of allocation and adjust delivery schedules
accordingly; provided, however, that (i) to the extent each Party can do so
without violating any existing contractual commitments, each Party shall give
priority in allocating capacity to customers in the Automotive Field (including,
for the avoidance of doubt, the other Party’s orders for such customers) and
Transphorm may give priority to orders from the following customers: Yaskawa
Electric Corporation; and (ii) in all other cases of capacity shortage, each
Party’s capacity allocation for the other Party’s Orders shall be fair and
proportionate to the quantities ordered in such Orders as compared to its
overall capacity requirements and shall be as favorable as the allocation
provided to any of its other customers’ orders.
3.5.    Qualification Products. From time to time during the Qualification
Period, either Party may order Qualification Products by submitting an Order
that specifically indicates it is an order for Qualification Products and sets
forth the applicable prices, payment and shipping terms. The Order for
Qualification Products shall be binding on other Party only on the other Party’s
written acceptance thereof. Notwithstanding anything to the contrary in this
Agreement, for the purposes of this Agreement, the Qualification Products are
not Products, and neither Party’s warranties in this Agreement with respect to
the Products shall apply with respect to the Qualification Products. Neither
Party will distribute, resell, or use in its commercial products any
Qualification Products provided by the other Party.
ARTICLE 4:
FORECASTS

4.1.    Forecasts. Each Party shall provide to the other Party a twelve (12)
months’ rolling forecast of its purchase requirements for each Product by the
15th day of each calendar month. The order volumes forecasted within the
applicable lead-times set forth on Exhibit A and Exhibit D shall be a firm
commitment to purchase Products and are subject to rescheduling and cancellation
terms of Article 5 of this Agreement. The remaining months of the forecast shall
be non-binding estimates except as set forth in Section 4.2. Each receiving
Party will confirm the forecast within 5 calendar business days.
4.2.    Epi Wafers Forecasts. Transphorm’s current capacity and lead-times to
manufacture and supply Epi Wafers (and products incorporating Epi Wafers) are as
set forth in Exhibit D (Epi Capacity and Lead-times). It is understood that
expanding such capacity may require Transphorm to acquire and qualify additional
MOCVD reactor(s) and/or other equipment at substantial cost and lead-time.
Accordingly, if any forecasts provided by Nexperia for Epi Wafers (or products
incorporating Epi Wafers) reflect an incremental increase in Nexperia’s
requirements for Epi Wafers as set forth in Exhibit D, then either (i) such
forecasts shall be binding on Nexperia; or (ii) Nexperia shall reimburse to
Transphorm either Transphorm’s actual costs of underloading related to the
expansion of capacity to meet Nexperia’s forecasts (including, for the avoidance
of doubt, costs of acquisition and


-5-

--------------------------------------------------------------------------------



EXECUTION VERSION
CONFIDENTIAL


qualification of additional equipment) or such other costs as may be agreed
between the Parties in writing prior to Transphorm incurring such costs.
Transphorm will, from time to time during the Term, provide Nexperia with an
updated Exhibit D as additional Epi capacity is acquired, which updated Exhibit
D shall be mutually discussed.
4.3.    Third party license. In case of a License Trigger Event, at Nexperia’s
written request, Transphorm will enter into good faith negotiations with a
reputable third party manufacturer that is not a competitor of Transphorm, with
respect to a non-exclusive, non-transferable, royalty-bearing license under
Transphorm’s Intellectual Property Rights necessary for such third party to
manufacture and supply wafers using the Alternate Epi Process only to Nexperia
(and, at Transphorm’s option, to Transphorm) for a minimum period of 5 years.
For the purpose of this Section, “License Trigger Event” means:
4.3.1.    The demand for Epi Wafers of Transphorm and Nexperia combined exceeds
75% of Transphorm’s installed capacity (which the Parties acknowledge is at
least 600 Epi Wafers per MOCVD reactor);
4.3.2.    Upon the request by a Nexperia customer who is a manufacturer of
original equipment used in the manufacture of automobiles (an “OEM Customer”) or
a direct supplier to an OEM Customer of modules containing Nexperia GaN products
for use in the manufacture of automobiles (a “Tier One Automotive Customer”) to
line up a second source for Epi Wafers, provided that (i) the requestor is mass
producing modules containing Nexperia GaN products; and (ii) Transphorm
continues to be the supplier for at least 66.6% of the Epi Wafers required by
Nexperia for such Tier One Automotive Customer or OEM Customer for the first 5
years following the start of such mass production, unless Transphorm is unable
or unwilling to meet Nexperia’s requirements for Epi Wafer as set forth in
Nexperia’s forecasts provided to Transphorm (provided that such forecasts are
reasonably consistent with Nexperia’s prior Orders of Epi Wafers) or as set
forth in an Epi Wafer supply ramp-up plan agreed between the Parties in writing.
For purposes of this Section, “mass production” means that the production volume
for such design or products is > 100 wafers/month Epi-wafers equivalent;
4.3.3.    The conditions described in Sections 2.2.1(a) or 2.2.1(b) are true; or
4.3.4.    If Nexperia, in its good faith judgement, and after having consulted
Transphorm’s CEO, has serious reasons to believe that Transphorm will not be
able to support the Nexperia business due to Transphorm going bankrupt or
insolvent, and such reasons are not reasonably addressed by Transphorm within 60
days of Nexperia’s written request for the license described in this Section.
4.3.5.    Nexperia shows by reasonable evidence, such as comparative price lists
and data sheets, that the price, quality and performance, on the whole, of Epi
Wafers supplied by Transphorm to Nexperia are not competitive with equivalent
wafers available from third party suppliers. This will be reviewed on a regular
base.


-6-

--------------------------------------------------------------------------------



EXECUTION VERSION
CONFIDENTIAL


ARTICLE 5:
CANCELLATION

5.1.    Liability for Cancellation. Except for Orders that are consistent with
binding portions of such Party’s forecasts, the ordering Party may cancel an
Order at no charge upon written notice outside of the then current lead-time.
For cancellation of any Orders within the current lead-time, the cancelling
Party shall be liable for all non-transferable and non-cancellable raw materials
and the work in process charges as of the date that the other Party receives the
notice. For the avoidance of doubt, all Orders that are consistent with the
binding portions of a Party’s forecasts shall not be cancellable by such Party
in any event.
5.2.    Additional Cancellation Rights. The ordering Party reserves the right to
cancel all or any part of an Order, without any liability to the other Party, if
the other Party is in material default under any of the terms and conditions of
this Agreement, which default is not cured within thirty (30) days after written
notice.
ARTICLE 6:
PRICES; PAYMENT

6.1.    Pricing. Prices for the Products shall be as set forth in Exhibit A
(Product List) or as may be otherwise mutually agreed between the Parties in a
separate writing or price quotation (“Prices”). All Prices are and shall be
expressed in U.S. Dollars.
The selling Party will include as separate line items on its invoice any sales,
value added, or similar turnover taxes or charges that it is required by law to
collect from the purchasing Party, and will provide purchasing Party with all
information and documentation that is required under local law in order to
enable purchasing Party to recover or avoid any sales, value added, or similar
turnover taxes or charges. Invoices will also be in the appropriate form as
required by local law to permit deduction of payments for income tax purposes by
the purchasing Party.
6.2.    Payment Terms. The selling Party’s invoices shall contain the applicable
Order number, identification and part number of the Products purchased, the
quantity, unit price and total price, the delivery address, and the date of
shipment. Unless otherwise agreed in writing by the Parties, invoices will
become due for payment forty-five (45) days from the invoice date. The date of
invoice will not predate the date of shipment of the Products. Invoices will
accompany the shipment or shall otherwise be sent to the delivery location
specified in the Order or to such other address as the purchasing Party may
specify in the Order. All payments shall be without retention or set-off, except
as mutually agreed upon by the Parties.
ARTICLE 7:
DELIVERY, TITLE AND RISK

7.1.    Delivery Terms. Delivery by Transphorm shall be FCA, Transphorm’s
distribution center, in accordance with Incoterms 2010. Delivery by Nexperia
shall be FCA, in accordance with Incoterms 2010. All deliveries shall meet the
shipping criteria mutually agreed upon by the Parties. Title to and risk of loss
of the Products shall pass upon delivery of such Products to carrier at the
selling Party’s premises.


-7-

--------------------------------------------------------------------------------



EXECUTION VERSION
CONFIDENTIAL


7.2.    Delivery Dates. Upon acceptance of an Order, the selling Party shall
make commercially reasonable efforts to deliver the Products at the place and on
the date and/or times (if any) specified the accepted Order or as otherwise
agreed upon by the Parties in writing. Shipment of Product(s) constituting
Processed Wafers or silicon dies within +/- five per cent (5%) of the quantity
ordered shall be deemed to constitute full delivery so long as selling Party
makes up any shortfall in the next scheduled delivery of such Processed Wafers
or silicon dies.
7.3.    Change Control. In the event that any Party plans to introduce any
changes to the Products supplied under this Agreement or the manufacturing
process therefor, the Change Control Procedure defined in the GQA (Exhibit F)
applies.
In normal course of business, both Parties will continuously discuss and approve
modifications to the Products for cost reduction/performance improvement. In
such cases, both Parties will make commercially reasonable efforts to qualify
mutually agreed changes and shall agree in good faith on a suitable end-of-life
(for e.g. 1-2 years) for the Products manufactured prior to such modifications.
ARTICLE 8:
PRODUCT WARRANTY

8.1.    Warranty. Each selling Party warrants to the purchasing Party that its
Product(s) will, at the time of shipment and during the applicable Warranty
Period, be free from defects in material and workmanship, be free of all liens
and encumbrances, and will conform to the approved specifications for its
Product(s).
8.2.    Remedies. Following the delivery of any Product(s) and for a period of
twelve (12) months thereafter, the purchasing Party may return to the selling
Party, any Product reasonably determined by the Purchasing Party to not conform
in any material respects to the warranty set forth in Section 8.1 above,
provided that the purchasing Party also provides a description of the reasons
such Product(s) are non-conforming. Upon receipt of such returned Product(s),
the selling Party may inspect such returned Product(s) and, if they are
non-conforming, shall, at selling Party’s option and as Purchasing Party’s sole
remedy, either promptly replace the non-conforming Product(s) with new
replacement Product(s) at selling Party’s expense or refund to purchasing Party
any amounts already paid to selling Party for such non-conforming Product(s). If
the selling Party does not agree that such returned Product(s) are
non-conforming, the Parties agree to promptly discuss the same in good faith to
achieve a mutually agreeable resolution.
8.3.    Exclusions. In no event, however, shall the selling Party be responsible
for any non-conformance or defects in its Product(s) caused by: (i) improper
handling during or after shipment, misuse, neglect, improper installation or
operation, repair, alteration or accident, except in each case where the
foregoing is by selling Party; or (ii) for any other cause not attributable to
defective workmanship or failure on the part of the selling Party to meet
selling Party’s Product specifications. There shall be no obligation for the
selling Party to compensate the purchasing Party for any failures outside of
Section 8.1 above.


-8-

--------------------------------------------------------------------------------



EXECUTION VERSION
CONFIDENTIAL


8.4.    Replacement Product. This warranty shall not be expanded, and no
obligation or liability will arise, due to technical advice or assistance, data,
facilities or services that may be provided in connection with the purchase. The
replacement Product(s) shall be warranted for the remaining term of the warranty
on the originally delivered Product.
8.5.    “AS IS” PRODUCTS. FOR THE AVOIDANCE OF DOUBT, QUALIFICATION PRODUCT(S)
OR OTHER NON-PRODUCTION PRODUCT(S) OR SAMPLES OF PRODUCTION PRODUCT(S) ARE NOT
WARRANTED AND ARE PROVIDED ON AN “AS IS” BASIS ONLY.
8.6.    SOLE REMEDY. THE REMEDIES SET FORTH IN THIS ARTICLE 8 ARE THE PARTIES’
EXCLUSIVE LIABILITY AND EXCLUSIVE REMEDIES FOR ANY BREACH OF WARRANTY SET FORTH
ABOVE OR ANY NON-CONFORMITY OF THE PRODUCT(S). THE WARRANTY SET FORTH ABOVE IS
EXCLUSIVE AND IN LIEU OF ALL OTHER WARRANTIES, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING BUT NOT LIMITED TO THE WARRANTIES FOR MERCHANTABILITY AND FITNESS FOR
A PARTICULAR PURPOSE, WHICH ARE HEREBY EXPRESSLY DISCLAIMED.
ARTICLE 9:
CHANGES

9.1.    Engineering Changes. Each Party shall only use qualified manufacturing
processes for the production of the Products. The manufacturing processes shall
be deemed qualified upon the mutual written agreement of the Parties. The
selling Party may submit to the purchasing Party engineering change requests
with a notice period as defined in the GQA (which shall include any changed
specifications, rationale and proposed date for the change) (“Engineering Change
Requests”) to request changes to the previously qualified manufacturing
processes, and will not implement any changes to the manufacturing processes
without purchasing Party’s prior written consent. The purchasing Party may
submit Engineering Change Requests to selling Party from time to time. The
selling Party shall use commercially reasonable efforts to accommodate all such
requests by purchasing Party.
9.2.    Manufacturing Location. Each Party shall manufacture the Products in the
locations specified in Exhibit B. In addition to the foregoing, if either Party
desires to make any change in location of manufacturing, that Party shall
provide prior written notice to the other Party at least eighteen (18) months
prior to the proposed date of implementation for such change, unless a shorter
notice period is agreed between the Parties with respect to one or more
manufacturing steps upon the request of either Party, the approval of which
request shall not be unreasonably denied or delayed by the other Party. Such
notice shall include the details regarding such proposed change, and such other
information as may be reasonably requested by the other Party. Without limiting
the foregoing, the Parties shall not implement any change in the location of
manufacturing of any Product without prior written approval, unless otherwise
agreed to by the Parties in writing. Notwithstanding anything in the foregoing,
Transphorm is required to give only twelve (12) months’ notice of change of
location of any manufacturing step for which a second source has been qualified
by or for Nexperia.


-9-

--------------------------------------------------------------------------------



EXECUTION VERSION
CONFIDENTIAL


ARTICLE 10:    CONFIDENTIALITY
10.1.    Definition. “Confidential Information” means (a) all Technology and
other information, data, or materials which the disclosing Party or any of its
Affiliates (“Discloser”) has disclosed or otherwise made available to the
receiving Party or any of its Affiliates (“Recipient”), or which Recipient has
observed or otherwise obtained from Discloser including in connection with any
visit to any facility of Discloser, whether made available orally, in writing or
in electronic form, provided that such Technology and other information, data,
or materials is (i) marked as “proprietary” or “confidential” at the time of
disclosure, or (ii) if disclosed in a form not susceptible to marking, described
and designated as “proprietary” or “confidential” in a writing provided to
Recipient within thirty (30) days of such disclosure, and (b) any portions,
extracts, copies, and derivatives of the materials described in subsection (a).
10.2.    Restrictions. Recipient shall not use Confidential Information of
Discloser for any purpose other than as required to exercise its rights and
perform its obligations under this Agreement (the “Purpose”). For a period of
five (5) years from the receipt of such Confidential Information, Recipient
shall hold all Confidential Information in strict confidence and shall not
publish, disseminate, or otherwise disclose, or permit or facilitate the
disclosure of, any Confidential Information to any third party. Except as
expressly permitted otherwise under this Agreement, Recipient may disclose the
Confidential Information only to (i) its Affiliates, and, (ii) its and its
Affiliates’ employees and subcontractors, which Affiliates, employees and
subcontractors: (A) need to know such information to carry out the Purpose, and
(B) are bound or under law by restrictions regarding disclosure and use of such
information comparable to, and in no event less restrictive than, those set
forth herein. Recipient shall be responsible for all acts and omissions by its
Affiliates and its and its Affiliates’ employees and subcontractors as if such
acts or omissions were acts or omissions of Recipient. Any portion, extract,
copy, or derivative of Discloser’s Confidential Information shall be identified
by Recipient as belonging to Discloser and prominently marked “Confidential.”
10.3.    Exceptions. The restrictions on use and disclosure of Confidential
Information set forth herein shall not apply to any Technology, information,
data, or materials to the extent such Technology, information, data, or
materials, and its specific characteristics, usefulness, and value (a) are or
become publicly known through no act or omission of Recipient (or any entity or
person Recipient is responsible for pursuant to Section 10.2); (b) are
rightfully known by Recipient, without confidentiality or use restriction, prior
to receipt from Discloser; (c) are rightfully disclosed to Recipient by a third
party under no obligation to Discloser to protect the confidentiality thereof,
without confidentiality or use restriction, after receipt from Discloser, or (d)
are developed by Recipient without use of or reference to any Confidential
Information of Discloser and by employees or contractors of Recipient.
10.4.    Compelled Disclosure. This Agreement will not prevent Recipient from
disclosing Confidential Information of Discloser to the extent required by a
judicial order or other legal obligation, provided that, in such event,
Recipient shall promptly notify Discloser to allow intervention (and shall
cooperate with Discloser) to contest or minimize the scope of the disclosure
(including application for a protective order). Recipient shall advise Discloser
in writing of any misappropriation or misuse of Confidential Information of
Discloser of which Recipient becomes aware.


-10-

--------------------------------------------------------------------------------



EXECUTION VERSION
CONFIDENTIAL


10.5.    Equitable Relief. Recipient acknowledges that Discloser considers its
Confidential Information to contain trade secrets and other valuable proprietary
information of Discloser and that any unauthorized use or disclosure of such
Confidential Information would cause Discloser irreparable harm for which
remedies at law would be inadequate. Accordingly, Recipient acknowledges and
agrees that Discloser shall be entitled to seek, in addition to any other
remedies available to it at law or in equity, the issuance of injunctive relief
enjoining any breach or threatened breach of Recipient’s obligations hereunder
with respect to the Confidential Information of Discloser.
10.6.    Terms and Conditions of Agreement. Each Party agrees that the terms and
conditions of this Agreement shall be treated as Confidential Information of the
Parties; provided that each Party may disclose the terms and conditions of this
Agreement: (a) as required by judicial order or other legal obligation, provided
that, in such event, the Party subject to such obligation shall promptly notify
the other Party to allow intervention (and shall cooperate with the other Party)
to contest or minimize the scope of the disclosure (including application for a
protective order); (b) as required by the applicable securities laws or rules of
any stock exchange on which such Party is listed, including, without limitation,
requirements to file a copy of this Agreement or to disclose information
regarding the provisions hereof or performance hereunder, provided that such
filing or disclosing Party shall consult with the other Party prior to such
filing or disclosure and seek confidential treatment of any terms and conditions
hereof and any information contained herein to the maximum extent permissible;
(c) in confidence, to legal counsel, accountants and other professionals who are
under similar obligations to maintain the confidentiality thereof; (d) pursuant
to a written nondisclosure agreement, to banks, investors and other financing
sources and their advisors, provided if the prospective recipient of the
disclosure does not enter into a written nondisclosure agreement, the disclosure
shall be conditioned on the prior written consent of the other Party, which
consent shall not be unreasonably withheld, conditioned, or delayed, and the
disclosing Party shall use reasonable efforts to control the timing of this
disclosure as may be reasonably requested by the other Party; or (e) pursuant to
a written nondisclosure agreement, in connection with an actual or prospective
merger, acquisition, asset sale, transfer of applicable intellectual property,
or similar transaction, provided if the prospective recipient of the disclosure
does not enter into a written nondisclosure agreement, the disclosure shall be
conditioned on the prior written consent of the other Party, which consent shall
not be unreasonably withheld, conditioned, or delayed, and the disclosing Party
shall use reasonable efforts to control the timing of this disclosure as may be
reasonably requested by the other Party.
ARTICLE 11:    INTELLECTUAL PROPERTY INDEMNIFICATION
11.1.    Obligation. Subject to Sections 11.2 and 11.3, each Party (the
“Indemnifying Party”) shall defend, indemnify and hold harmless the other Party,
its Affiliates, and their respective directors, officers, and employees (the
“Indemnified Party”) from and against any and all losses, damages, costs,
liabilities, expenses (including reasonable attorneys’ fees) and settlement
amounts (“Losses”) incurred by the Indemnified Party in connection with any
suit, claim, action or proceeding by any third party (each a “Claim”) alleging
(a) that any Product of the Indemnifying Party supplied under this Agreement
infringes, misappropriates or violates the Intellectual Property Rights of any
third party, (b) any violation by the Indemnifying Party of any applicable laws,
rules or regulations in connection with this Agreement, or (c) gross negligence,
recklessness or willful misconduct by the Indemnifying Party in connection with
this Agreement.


-11-

--------------------------------------------------------------------------------



EXECUTION VERSION
CONFIDENTIAL


11.2.    Exclusions. The Indemnifying Party shall have no liability for any
Losses suffered by the Indemnified Party in connection with, and the obligations
to indemnify the Indemnified Party pursuant to Section 11.1 shall not apply with
respect to, any Claim to the extent based on (a) the combination or operation of
any Product of the Indemnified Party with any materials, components, equipment,
or other products not supplied by the Indemnifying Party, where the applicable
Claim would not have occurred but for such combination, (b) any modification
made by the Indemnified Party or a third party to such Product, where the
alleged Claim would not have occurred but for such modification, except in the
case where such modification was made at the Indemnifying Party’s written
request, (c) Technology owned by the Indemnified Party, or (d) Technology
developed by the Indemnified Party pursuant to the DLA.
11.3.    Limitation on Use. Should any Product of a Party become, or in such
Party’s reasonable opinion be likely to become, the subject of a claim for
infringement for which such Party is obligated to indemnify the other Party
pursuant to Section 11.1 (each such Product, an “Affected Product,” and each
such Party, a “Concerned Party”), the Concerned Party, at its option and
expense, may (a) obtain a license at no cost to the other Party permitting the
continued use of the applicable Affected Product in accordance with this
Agreement or (b) modify the applicable Affected Product such that it performs
its intended function without infringing any Intellectual Property Right for
which the other Party is entitled to indemnification as set forth in Section
11.1. In the event that Concerned Party is unable, on commercially reasonable
terms, to obtain such a license or make such modifications or substitutions, it
shall promptly notify the other Party, and the other Party shall promptly confer
with the Concerned Party regarding a mutually acceptable solution, and in the
interim, if the Affected Product has been subject to the commencement of an
infringement suit, shall curtail further use of the applicable Affected Product.
The Concerned Party shall have no obligation to indemnify the other Party for
any Claim related to the Affected Product following such Party’s receipt of such
notice from the Concerned Party, provided that the foregoing shall not limit the
Concerned Party’s liability with respect to the other Party’s authorized use or
exploitation of such Affected Product prior to the receipt of such notice.
11.4.    Process for Indemnification. If a claim is to be made by an Indemnified
Party to seek indemnification hereunder against the Indemnifying Party, the
Indemnified Party shall give prompt written notice to the Indemnifying Party of
any Claims that may give rise to any claim for which indemnification may be
required under this Article 11; provided, however, that failure to give such
notice shall not relieve the Indemnifying Party of its obligation to provide
indemnification hereunder except if and to the extent that such failure
materially and adversely affects the ability of the Indemnifying Party to defend
or mitigate the applicable Claim. The Indemnifying Party shall be entitled to
assume the defense and control of any such Claim at its own cost and expense,
provided that the Indemnified Party shall have (i) the right to be represented
by its own counsel at its own cost in such matters, and (ii) if the Indemnifying
Party refuses to assume the defense of the Claim, the right to assume such
defense at the Indemnified Party’s sole cost and expense. Neither Party shall
settle or dispose of any such matter in any manner that would adversely affect
the rights or interests of the other Party (including the obligation to
indemnify hereunder) without the prior written consent of the other Party, which
shall not be unreasonably withheld or delayed. Each Party shall cooperate with
the other Party and its counsel in the course of the defense of any such Claim,
such cooperation to include, without limitation, using reasonable efforts to
provide or make available documents, information and witnesses. Notwithstanding
the foregoing, the Indemnifying Party’s right to control the defense


-12-

--------------------------------------------------------------------------------



EXECUTION VERSION
CONFIDENTIAL


pursuant to the foregoing shall not extend to issues involving the validity of
any Intellectual Property Right of the Indemnified Party.
ARTICLE 12:    LIMITATION OF LIABILITY
12.1.    LIABILITY CAP. EXCEPT IN CASE OF WILFULL CONDUCT OR GROSS NEGLIGENCE,
IN NO EVENT SHALL EITHER PARTY’S AGGREGATE LIABILITY FOR ANY BREACH, WARRANTY,
INDEMNITY OR OTHER OBLIGATION OR LIABILITY ARISING OUT OF THIS AGREEMENT OR IN
CONNECTION WITH THE SALE OR USE OF ANY PRODUCTS PROVIDED HEREUNDER, EXCEED THE
AGGREGATE PRICES PAID OR PAYABLE FOR THE PRODUCT IN CONNECTION WITH WHICH THE
LIABILITY AROSE DURING THE TWELVE (12) MONTHS PERIOD PRECEDING THE DATE THE
LIABILITY AROSE.
12.2.    DAMAGES LIMITATIONS. EXCEPT IN CASE OF WILFULL CONDUCT OR GROSS
NEGLIGENCE, IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY SPECIAL,
CONSEQUENTIAL, INCIDENTAL OR INDIRECT DAMAGES (INCLUDING WITHOUT LIMITATION LOSS
OF USE, LOSS OF OPPORTUNITY, MARKET POTENTIAL, GOODWILL AND/OR PROFIT, LOSS OF
REPUTATION AND OTHER ECONOMIC LOSS) ARISING OUT OF THIS AGREEMENT WHETHER BASED
ON CONTRACT, TORT, THIRD PARTY CLAIMS OR OTHERWISE, EVEN IF THE OTHER PARTY HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
12.3.    Exceptions. The Parties expressly agree that the waivers and
limitations of liability set forth in Sections 12.1 and 12.2 shall not apply to
the Parties’ obligations under Article 11, and that the cap on liability set
forth in Section 12.1 shall not apply to the purchasing party’s payment
obligations in Article 6.
ARTICLE 13:    TERM AND TERMINATION
13.1.    Term. This Agreement shall come into force on the Effective Date and,
subject to Section 18.3, shall remain in effect for five (5) years (“Initial
Term”) unless terminated by either Party by providing to the other Party written
notice at least 12 months before the lapse of the Initial Term. Following the
Initial Term, this Agreement will automatically be renewed for additional one
(1) year periods (“Renewal Term”) and may then be terminated by either Party by
providing to the other Party at least 9 (nine) months’ written notice prior to
the lapse of any Renewal Term. The Initial Term and any Renewal Terms shall be
referred to herein as the “Term”.
13.2.    Termination for Default. Either Party may terminate this Agreement
(including any pending Orders) upon the occurrence of any of the following
events of default:
13.2.1.    If the other Party materially fails to perform or comply with this
Agreement or any provision hereof, provided the Party claiming such failure
notifies the other Party in writing and (i) with respect to a failure related to
Transphorm’s obligation to supply Epi Wafers, such failure is not remedied as
soon as reasonably possible but in any event within 120 days of the receipt of
such notice,


-13-

--------------------------------------------------------------------------------



EXECUTION VERSION
CONFIDENTIAL


and (ii) with respect to any other failure, such failure is not remedied within
60 days of the receipt of such notice; or
13.2.2.    If the other Party becomes insolvent or admits in writing its
inability to pay its debts as they mature, or makes an assignment for the
benefit of creditors, if a Party files a petition under any foreign, state, or
United States bankruptcy act, receivership statute, or the like, as they now
exist or as they may be amended, or such a petition is filed by any third party,
or an application for a receiver of a Party is made by anyone and such petition
or application is not resolved favorably within sixty (60) days.
13.3.    Termination for Violation of Laws. If a Party reasonably believes that
performance under this Agreement will violate any applicable laws or
regulations, that Party shall have the right to immediately terminate this
Agreement upon notice to the other Party.
13.4.    Effect of Termination: The following shall occur if this Agreement
terminates.
13.4.1.    Return of Confidential Information. Upon termination of this
Agreement each Party shall return to or destroy the Confidential Information of
the other Party, except for that Confidential Information which is required in
order for a Party to carry out its continuing rights and obligations.
13.4.2.    Last-Time Buy Order. Upon termination or expiration of the Term, each
Party shall each have the option to submit a non-cancelable Order for a
last-time buy, which order shall be accepted by the other Party so long as it
meets the requirements of Section 3.2 and is within the forecasts provided under
Article 4 prior to such termination or expiration. Notice of such last-time buy
Order shall be made at least 60 days prior to the termination or expiration of
the Initial Term or then-current Renewal Term as applicable, with delivery to
occur within 6 months from such expiration or termination date.
13.4.3.    Survival of Provisions. Articles 6, 8, 10, 11, 12, and 18, and
Section 13.4 shall survive any expiration or termination of this Agreement. No
expiration or termination of this Agreement shall affect any right or liability
of a Party accrued before the effective date of such expiration or termination.
ARTICLE 14:
COMPLIANCE

14.1.    Each Party will comply with all requirements of the Code of Conduct
attached hereto as Exhibit G.
ARTICLE 15:    AUDIT
Each Party shall have the right, by itself or through its appointed
representatives that are reasonably acceptable to the other Party, to inspect on
a routine basis, at its own cost, during normal business hours, not more than
once each calendar year and upon at least two weeks’ advance written notice, the
other Party’s manufacturing and distribution facilities, quality procedures and
manufacturing


-14-

--------------------------------------------------------------------------------



EXECUTION VERSION
CONFIDENTIAL


processes, in each case that are applicable to the Products supplied under this
Agreement, to verify and audit compliance with this Agreement. Each such
inspection shall be subject to the inspecting Party and its representatives
entering into appropriate confidentiality agreements with the other Party. In
case of incidents, ad-hoc audits shall be scheduled between the parties.
ARTICLE 16:    EXPORT CONTROL
16.1.    Each Party shall comply with all applicable export and import control
laws and regulations including but not limited to the US Export Administration
Regulations (including prohibited party lists issued by other federal
governments), Catch-all regulations and all national and international
embargoes. Each Party further agrees that it will not knowingly transfer,
divert, export or re-export, directly or indirectly, any product, software,
including software source code, or technology restricted by such regulations or
by other applicable national regulations, received from the other Party under
this Agreement, or any direct product of such software or technical data to any
person, firm, entity, country or destination to which such transfer, diversion,
export or re-export is restricted or prohibited, without obtaining prior written
authorization from the applicable competent government authorities to the extent
required by those laws. This provision shall survive termination or expiration
of this Agreement.
16.2.    Each Party shall obtain all international and national export licenses
or similar permits required in connection with the supply of Products by such
Party under this Agreement unless otherwise mutually agreed in writing by the
Parties. Each Party will cooperate in informing the other Party whether or not
the Products are US controlled and/or controlled under the export control laws
of its country, and indicate the Export Control Classification Number (ECCN)
when applicable.
ARTICLE 17:    SUPPLY CHAIN SECURITY
17.1.    Nexperia as a multinational company operates according to a uniform and
company-wide framework on Supply Chain Security in which all requirements of
governmental security programs like the U.S. Customs and Border Protection
program C-TPAT (Customs – Trade Partnership Against Terrorism) and the European
Customs program AEO (Authorized Economic Operator) are incorporated in
guidelines as laid down in the Nexperia Security Standards. Such programs may
require security standards from Transphorm.
17.2.    In case Transphorm is not involved in any governmental Supply Chain
Security Program, Transphorm declares to have measures in place (internal Supply
Chain Security Policy and Program) that are intended:
–
To ensure goods are produced, stored, prepared, packed, loaded in and
transported from safe business premises;

–
To ensure goods are protected against unauthorized intervention during
production, storage, preparation, packing loading and transport, and

–
To ensure goods are forwarded and shipped by authorized third parties.



-15-

--------------------------------------------------------------------------------



EXECUTION VERSION
CONFIDENTIAL


17.3.    On request, Transphorm shall provide to Nexperia:
–
Written statement referring to the measures in place (internal Supply Chain
Security Policy and Program), and/or

–
A security audit plan auditable by or on behalf of Nexperia.

ARTICLE 18:    GENERAL
18.1.    Entire Agreement. This Agreement and all appendices, schedules, and
exhibits hereto constitutes the entire agreement and understanding of the
Parties with respect to the subject matter hereof, and supersedes all prior and
contemporaneous correspondence, negotiations, agreements and understandings
among the Parties, both oral and written, regarding such subject matter (except
for those signed by duly authorized representatives of the Parties).
18.2.    Amendment. The terms of this Agreement may not be amended unless the
amendment is in writing and signed by duly authorized representatives of both
Parties.
18.3.    Assignment. Neither Party may assign, delegate, or otherwise transfer
any of its rights or obligations under this Agreement to any third party without
the prior written consent of the other Party, not to be unreasonably withheld,
conditioned or delayed, provided that either Party may freely assign this
Agreement, without obtaining the other Party’s consent, to a successor to all or
substantially all of its relevant assets, whether by sale, merger, or otherwise.
Any purported or attempted assignment, delegation or other transfer of any
rights or obligations under this Agreement in contravention of the foregoing
sentence shall be null and void. Subject to the foregoing, this Agreement shall
be binding upon the Parties and their respective successors. In the event of an
assignment of this Agreement by a Party to a direct competitor of the other
Party, the assigning Party shall give prior written notice of the assignment to
the other Party as soon as practicable under the circumstances and at least
thirty (30) days prior to such assignment. In the event of an assignment of this
Agreement by Transphorm during the last two (2) years of the Initial Term to a
successor to all or substantially all of its relevant assets, the Initial Term
shall automatically be extended to end on the date that is two (2) years from
the date of such assignment.
18.4.    Subcontracting. Either Party shall be entitled to use the services of
its subcontractors and/or consultants provided that the Party remains fully
liable for the performance of its subcontractors or consultants hereunder.
18.5.    Notice. Any notice required to be given hereunder (other than routine
transactional communications) shall be in writing and shall be sent by certified
mail or courier service (such as FedEx) to the following addresses of the
respective Parties (or to such other address as either Party may designate from
time to time by written notice to the other Party):
If to Transphorm:


-16-

--------------------------------------------------------------------------------



EXECUTION VERSION
CONFIDENTIAL


Transphorm Inc.
115 Castilian Drive
Suite 100
Goleta, California 93117
USA
Attn:
If to Nexperia:
Jonkerbosplein 52
6534 AB Nijmegen
Netherlands
Attn: General Counsel
18.6.    No Waiver. No failure or delay by a Party in exercising any right,
power, or remedy under this Agreement shall operate as a waiver of any such
right, power, or remedy. No waiver of any provision of this Agreement shall be
effective unless in writing and signed by the Party against whom such waiver is
sought to be enforced.
18.7.    Severability. In the event that any provision of this Agreement (or any
portion hereof) is determined by a court of competent jurisdiction to be
illegal, invalid or otherwise unenforceable, such provision (or part thereof)
shall be enforced to the extent possible consistent with the stated intention of
the Parties, or, if incapable of such enforcement, shall be deemed to be deleted
from this Agreement, while the remainder of this Agreement shall continue in
full force and remain in effect according to its stated terms and conditions.
18.8.    Independent Contractors. The relationship between Transphorm and
Nexperia is one of independent contractors, and neither Party will at any time
or in any way represent itself as being a dealer, agent or other representative
of the other Party or as having authority to assume or create obligations or
otherwise act in any manner on behalf of the other Party.
18.9.    Compliance with Laws. Each Party will comply with all laws,
legislation, rules, regulations and governmental requirements applicable to the
exercise of its rights and performance of its obligations under this Agreement.
18.10.    Force Majeure. Except for any obligation to pay money, no Party shall
be liable to the other Party for any failure or delay in performance caused by
any acts of God or other natural disasters or by other reasons similarly beyond
such Party’s reasonable control, provided that such Party exercises commercially
reasonable efforts to resume performance as soon as possible. Notwithstanding
the foregoing, if a Party’s performance is delayed by one hundred twenty (120)
days, or the Parties mutually agree that performance will be delayed by one
hundred twenty (120) days (such agreement not to be unreasonably withheld or
delayed), then the other Party may terminate this Agreement on notice to the
affected Party.


-17-

--------------------------------------------------------------------------------



EXECUTION VERSION
CONFIDENTIAL


18.11.    Remedies Cumulative. Unless expressly set forth herein to the
contrary, a Party’s election of any remedies provided for in this Agreement
shall not be exclusive of any other remedies available hereunder or otherwise at
law or in equity, and all such remedies shall be deemed to be cumulative.
18.12.    Applicable Law. The validity, performance, construction and
interpretation of this Agreement shall be governed by the laws of the State of
California, U.S.A., without regard to its conflict of law provisions. All
disputes arising out of or in connection with this Agreement shall be finally
settled under the Rules of Arbitration of the International Chamber of Commerce
by one or more arbitrators appointed in accordance with the said rules. The
arbitration shall be conducted in the English language. The award of the
arbitrators shall be final and binding, subject to neither appeal nor
confirmation. Each Party represents that the arbitration award can be entered
and enforced under its national law in any court of competent jurisdiction.
Place of arbitration shall be London (UK). The UN Convention on Contracts for
the International Sale of Products (Vienna, 1980) shall not apply to this
Agreement or to any dispute or transaction arising out of this Agreement.
18.13.    Resale, Imports and Exports. Where applicable, the selling Party will
obtain all necessary licenses and consents for resale, import and export of
Products under the regulations of any relevant jurisdiction. The purchasing
Party will provide such assistance and information or documentation as may
reasonably request for purposes of obtaining such licenses and consents.
18.14.    Language and Translation. This Agreement shall be executed in the
English language only and no translation shall be considered in the
interpretation hereof.
18.15.    Construction. This Agreement shall be fairly interpreted in accordance
with its terms and without any strict construction in favor of or against any
Party. As used in this Agreement, the words “include” and “including,” and
variations thereof, will be deemed to be followed by the words “without
limitation.”


-18-

--------------------------------------------------------------------------------




EXECUTION VERSION
CONFIDENTIAL


ARTICLE 19:    Exhibits
The following Exhibits are attached hereto and incorporated herein by this
reference:
Exhibit A: Product List, Lead Time, Prices per Product
Exhibit B: Manufacturing Facilities
Exhibit C: Reserved
Exhibit D: Epi Capacity and Lead-times
Exhibit E: TPS
Exhibit F: GQA
Exhibit G: Sustainability, Code of Conduct
Exhibit H: Banned Substances


-19-

--------------------------------------------------------------------------------




EXECUTION VERSION
CONFIDENTIAL


IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representative as of the date first shown above.
For Transphorm, Inc.
 
For Nexperia B.V.
 
 
 
 
 
 
 
 
 
 
By:
/s/ Cameron McAulay
 
By:
/s/ Charles Smit
 
Signature
 
 
Signature
Name:
Cameron McAulay
 
Name:
Charles Smit
Title:
CFO
 
Title:
General Counsel
Date:
 
 
Date:
 



-20-

--------------------------------------------------------------------------------




EXECUTION VERSION
CONFIDENTIAL


Exhibit A - Product List
Transphorm Products:
ESTIMATED FOR NEXPERIA
2018
2019
2020
2021
2022
EPIWAFER+Si Sub
[***]
[***]
[***]
[***]
[***]
FABWAFER(FSL)
[***]
[***]


[***]


[***]
[***]
Other BackEnd Wafer Process
[***]
[***]


[***]
[***]
[***]
 
 
 
 
 
 
Wafer Cost
[***]
[***]


[***]
[***]
[***]

Lead Time:
 
WKS
EPIWAFER+Si Sub
[***]
FABWAFER(FSL)
[***]

Nexperia Products:
Nexperia Silicon wafers are based on T9-30V 200mm, non Automotive, 2P2M10L, SSM,
6mil(150um)
Wafer cost:
 
2018
2019
2020
2021
2022
Wafer cost (US $)
[***]
[***]
[***]
[***]
[***]

(Other GaN Wafers and Packaged Parts to be added. This table will be reviewed
every 6 months.)


-21-

--------------------------------------------------------------------------------




EXECUTION VERSION
CONFIDENTIAL


Exhibit B – Manufacturing Facilities
For Transphorm:
Process
Supplier
Address
MOCVD
Transphorm, Inc.
115 Castilian Drive
Goleta CA 93117
 
Fukushima Alzuwakamatsu-shi 4-6 Kogyodanchi
Monden-machi , Kato Yuichi-san
965-85 4 Japan
Wafer Fab
Aizu Fujitsu Semiconductor Wafer-Solution
Fukushima Alzuwakamatsu-shi 4-6 Kogyodanchi
Monden-machi
Kato Yuichi-san 965-85 4 Japan
Backgrind / BSM
[***]
[***]
 
 
[***]
[***]
Assembly & Test (TO220, TO247)
[***]
[***]
Assembly (TO247, D3PAK)
[***]
[***]
Assembly (PQFN)
[***]
[***]
Burn In
[***]
[***]

For Nexperia:
Process
Supplier
Address


MOSFET wafers
Nexperia DMAN
Hazel Grove, Manchester, UK


MOSFET wafers
[***]
[***]


GaN wafers (following the transfer to Nexperia or the Transferred Processes)


Nexperia DMAN
Hazel Grove, Manchester, UK





(Other GaN Packaged Parts to be added. This table will be reviewed every 6
months.)


-22-

--------------------------------------------------------------------------------




EXECUTION VERSION
CONFIDENTIAL


Exhibit C – Reserved




-23-

--------------------------------------------------------------------------------




EXECUTION VERSION
CONFIDENTIAL


Exhibit D – Epi Capacity and Lead-times
Epi Wafer
Wafer/Month
Lead-time (in weeks)
Capacity Increase Lead-time (in months)
Base Demand
100
8
[***]
Incremental Step 1
100 (200 Total)
8
[***]
Incremental Step 2
200 (400 Total)
8
[***]
Incremental Step 3
200 (600 Total)
8
[***]
Each subsequent Increment of 600
wafers
600 wafer Increment
8
[***]



-24-

--------------------------------------------------------------------------------




EXECUTION VERSION
CONFIDENTIAL


Exhibit E: Technical Purchasing Specification (TPS)


-25-

--------------------------------------------------------------------------------




EXECUTION VERSION
CONFIDENTIAL


Exhibit F: General Quality Agreement (GQA)


-26-

--------------------------------------------------------------------------------




EXECUTION VERSION
CONFIDENTIAL


Exhibit G: Sustainability, Code of Conduct




-27-

--------------------------------------------------------------------------------




EXECUTION VERSION
CONFIDENTIAL


New: Exhibit H: Banned Substances




-28-